July 18, 1923. The opinion of the Court was delivered by
For the reasons assigned by his Honor, Judge Shipp, it is the judgment of this Court that the judgment of the Circuit Court be affirmed as to the legitimacy of the children and allowances of homestead after costs of administration are paid, and as to so much of decree as allows John Thompson to be paid doctor's bills and funeral expenses, and that John Thompson be allowed to prove what was a reasonable charge for taking care of Crowley the last three months of his life; that account to be allowed as expenses of last illness and paid before homestead is set off.
MESSRS. JUSTICES FRASER, COTHRAN and MARION concur.
MR. CHIEF JUSTICE GARY did not participate.